Case: 21-1864    Document: 44     Page: 1    Filed: 04/11/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

          NIAZI LICENSING CORPORATION,
                   Plaintiff-Appellant

                             v.

             ST. JUDE MEDICAL S.C., INC.,
                    Defendant-Appellee
                  ______________________

                        2021-1864
                  ______________________

     Appeal from the United States District Court for the
 District of Minnesota in No. 0:17-cv-05096-WMW-BRT,
 Judge Wilhelmina M. Wright.
                 ______________________

                  Decided: April 11, 2022
                  ______________________

     MICHAEL T. GRIGGS, Boyle Fredrickson, S.C., Milwau-
 kee, WI, argued for plaintiff-appellant. Also represented
 by ADAM BROOKMAN, MARRIAM LIN, TIMOTHY NEWHOLM.

     KALPESH SHAH, Benesch Friedlander Coplan & Ar-
 onoff, Chicago, IL, argued for defendant-appellee. Also rep-
 resented by SAMUEL RUGGIO.
                   ______________________

   Before TARANTO, BRYSON, and STOLL, Circuit Judges.
 STOLL, Circuit Judge.
Case: 21-1864     Document: 44     Page: 2    Filed: 04/11/2022




 2                            NIAZI LICENSING CORPORATION v.
                                    ST. JUDE MEDICAL S.C., INC.


      This appeal asks us to resolve numerous issues: valid-
 ity and infringement of various claims of U.S. Patent
 No. 6,638,268; several evidentiary rulings; and the appro-
 priateness of the U.S. District Court for the District of Min-
 nesota’s entry of sanctions against Appellant Niazi
 Licensing Corporation. First, Niazi appeals the district
 court’s determination that all but one of the asserted
 claims of the ’268 patent are invalid as indefinite. We con-
 clude that, when read in light of the intrinsic evidence, a
 person of ordinary skill in the art would understand the
 scope of the claims with reasonable certainty. Accordingly,
 we reverse that determination and remand for the district
 court to resolve whether Appellee St. Jude Medical S.C.,
 Inc. (St. Jude) has infringed those claims and whether its
 remaining invalidity defenses are applicable. Second, Ni-
 azi appeals the district court’s summary judgment of no in-
 duced infringement of the only asserted claim it did not
 hold indefinite. We agree with the district court that Niazi
 failed to prove direct infringement—a necessary element of
 Niazi’s inducement claim—and therefore affirm that judg-
 ment. Third, Niazi appeals the district court’s sanction ex-
 cluding portions of Niazi’s technical expert and damages
 expert reports because Niazi failed to disclose the predicate
 facts during fact discovery and granting monetary sanc-
 tions. Because Niazi points to no abuse of discretion, we
 affirm the district court’s entry of sanctions. Finally, Niazi
 appeals the district court’s exclusion of portions of its dam-
 ages expert report as unreliable. Because we agree that
 the damages opinion was conclusory and legally insuffi-
 cient, we affirm that exclusion as well.
                        BACKGROUND
                               I
     Congestive heart failure is a common medical condition
 leading to hospital admission in the United States. Heart
 failure is frequently a result of the left and right sides of
 the heart contracting out of sync. There are different
Case: 21-1864     Document: 44       Page: 3   Filed: 04/11/2022




 NIAZI LICENSING CORPORATION    v.                           3
 ST. JUDE MEDICAL. S.C., INC.


 methods available for treating heart failure, such as medi-
 cation or a heart transplant. Another method is resynchro-
 nization therapy, which uses electrical leads (called pacing
 leads) to help keep the two sides of the heart contracting
 with regularity and in sync.
      According to the ’268 patent, at the time of the inven-
 tion, physicians accomplished resynchronization therapy
 by inserting a catheter into the coronary sinus 1 and its
 branch veins (i.e., cannulating) to place pacing leads on the
 hearts of patients with heart failure. ’268 patent col. 1
 ll. 29–35. Because the target coronary branch veins arise
 at acute angles to the coronary sinus and because heart
 failure can cause changes in the heart’s anatomy (includ-
 ing, for instance, the location, shape, and size of the coro-
 nary sinus and the branch veins), the specification explains
 that it can be “difficult to pass a lead” into the coronary
 sinus and its branch veins using a catheter. Id. at col. 1
 l. 61–col. 2 l. 11. Recognizing this, the inventor of the
 ’268 patent developed a double catheter—i.e., a catheter
 comprising an outer and inner catheter—for cannulating
 the coronary sinus “without significant manipulation,” id.
 Abstract, which he claimed in the ’268 patent.
      Claim 1 (an apparatus claim) and claim 11 (a method
 claim) are representative of the claims on appeal and re-
 cite:
     1. A double catheter, comprising:
         an outer, resilient catheter having shape
         memory and a hook shaped distal end configured
         for cannulation of the coronary sinus with at
         least one curved bend;



     1    The coronary sinus is a major vein that “forms a
 part of the venous drainage of the heart.” ’268 patent col. 1
 ll. 13–15.
Case: 21-1864      Document: 44       Page: 4     Filed: 04/11/2022




 4                               NIAZI LICENSING CORPORATION v.
                                       ST. JUDE MEDICAL S.C., INC.


        an inner, pliable catheter slidably disposed in
        the outer catheter and of greater length than the
        outer catheter so that a distal end portion of the
        inner catheter can be extended or retracted from
        a distal end opening of the outer catheter to vary
        the overall length of the double catheter, the in-
        ner catheter having an internal lumen config-
        ured for the introduction of contrast media and
        a pacing lead into the coronary sinus; and
        a mechanism operable from the proximal end of
        the outer catheter for changing the curvature of
        the distal end of the outer catheter.
     ...
     11. A method for placing an electrical lead in a lat-
     eral branch of a coronary sinus vein using a double
     catheter including an outer catheter and an inner
     catheter slidably disposed inside the outer cathe-
     ter, comprising:
           [1] inserting the catheter into the coronary
           sinus;
           [2] advancing a guide wire through the
           catheter into a coronary sinus lateral
           branch vein;
           [3] advancing the inner catheter out of a
           front end opening of the outer catheter
           along the guide wire into the branch vein;
           [4] inserting the lead through the outer and
           inner catheters to a target location in the
           branch vein; and
           [5] withdrawing the catheter leaving the
           lead in the branch vein.
 Id. at col. 6 l. 62–col. 7 l. 9, col. 7 l. 63–col. 8 l. 9 (emphases
 added to disputed limitations).
Case: 21-1864     Document: 44       Page: 5   Filed: 04/11/2022




 NIAZI LICENSING CORPORATION    v.                           5
 ST. JUDE MEDICAL. S.C., INC.


                                II
      Niazi sued St. Jude for patent infringement. Niazi ac-
 cused combinations of St. Jude’s products, including the
 CPS Aim™ SL Slittable Inner Catheter (Subselector/Can-
 nulator), of directly infringing the ’268 patent claims, and
 it further accused St. Jude of inducing infringement of the
 ’268 patent claims.
     The district court construed numerous terms in
 claims 1, 10–11, 13–15, 18–19, and 23–27 (the “asserted
 claims”) that are relevant to this appeal. First, the district
 court determined that the terms “resilient” and “pliable” in
 independent claims 1, 13, 18, and 24 of the ’268 patent ren-
 dered those claims and their dependents (claims 10, 14–15,
 19, 23, and 25–27) indefinite. See Niazi Licensing Corp.
 v. Bos. Sci. Corp., Case Nos. 17-cv-5094 (WMW/BRT), 17-
 cv-5096 (WMW/BRT), 2019 WL 5304922, at *5–7 (D. Minn.
 Oct. 21, 2019) (Claim Construction Op.). The parties dis-
 pute this determination on appeal.
     The court then considered independent claim 11, the
 only asserted claim that does not recite the terms “resili-
 ent” or “pliable.” The parties first disputed whether the
 term “the catheter” in claim 11 rendered that claim indefi-
 nite based on a lack of antecedent basis in the claim. The
 court determined that the claim was not indefinite, con-
 struing “the catheter” to mean “the double catheter.” Id.
 at *8. This construction, while relevant, is not disputed on
 appeal.
     The parties’ second dispute as to claim 11 concerned
 whether the steps recited in claim 11 must be performed in
 the order recited in the claim, or whether mere perfor-
 mance of all steps (in any order) was sufficient to meet the
 claim. The district court determined that “logic requires
 the steps of [c]laim 11 to be performed in the order listed”
 and accordingly concluded that claim 11 “is infringed only
 when the steps are performed in the order listed.” Id. This
Case: 21-1864     Document: 44     Page: 6    Filed: 04/11/2022




 6                            NIAZI LICENSING CORPORATION v.
                                    ST. JUDE MEDICAL S.C., INC.


 second construction is not meaningfully disputed on ap-
 peal.
     Following fact discovery, the parties exchanged expert
 reports concerning infringement and validity of claim 11,
 as well as the amount of damages for any alleged infringe-
 ment of that claim. St. Jude moved to strike portions of
 Niazi’s technical expert (Dr. Martin Burke) report and its
 damages expert (Brad Carlson) report for improperly rely-
 ing on facts that were not disclosed during fact discovery.
 Regarding Dr. Burke’s report, St. Jude argued that Niazi
 did not disclose facts relating to alleged direct infringe-
 ment—specifically, that Dr. Burke himself had directly in-
 fringed claim 11 using St. Jude’s CPS catheter—which was
 relevant to Niazi’s theory of induced infringement for this
 claim. As to Mr. Carlson’s report, St. Jude argued that his
 reliance on several third-party license agreements to sup-
 port his damages calculation was improper because those
 agreements had not been produced during fact discovery.
     The magistrate judge agreed with St. Jude and, as a
 sanction under Federal Rule of Civil Procedure 37, ex-
 cluded portions of both reports and further precluded
 Dr. Burke from testifying as a fact witness.              See
 J.A. 140–54. Niazi objected to this decision, but the district
 court judge agreed with the magistrate judge’s decision
 that this undisclosed evidence should be excluded and that
 Dr. Burke should be precluded from testifying as a fact wit-
 ness. Niazi Licensing Corp. v. St. Jude Med. S.C., Inc.,
 Case No. 17-cv-5096 (WMW/BRT), 2020 WL 1617879,
 at *1–3 (D. Minn. Apr. 2, 2020) (Sanctions Op. I).
     Not long thereafter, the district court considered the
 parties’ cross-motions to exclude certain expert testimony
 as unreliable under Federal Rule of Evidence 702 and
 Daubert v. Merrill Dow Pharmaceuticals, Inc., 509 U.S. 579
 (1993). Relevant to this appeal, St. Jude moved to exclude
 Mr. Carlson’s damages opinion, arguing that he failed to
 properly apportion damages to the value attributable to
Case: 21-1864     Document: 44       Page: 7   Filed: 04/11/2022




 NIAZI LICENSING CORPORATION    v.                           7
 ST. JUDE MEDICAL. S.C., INC.


 claim 11’s method. The district court agreed, reasoning
 that Mr. Carlson’s opinion failed to “apportion” between in-
 fringing and noninfringing uses and improperly included
 leads in the royalty base. Niazi Licensing Corp. v. St. Jude
 Med. S.C., Inc., Case No. 17-cv-5096 (WMW/BRT),
 2020 WL 5512507, at *9–11 (Sept. 14, 2020) (Daubert Op.).
 The district court accordingly held Mr. Carlson’s opinion
 inadmissible. Id.
      The parties thereafter cross-moved for summary judg-
 ment on numerous issues, but only one of those—the issue
 of induced infringement of claim 11—is relevant here. Ni-
 azi submitted a declaration from Dr. Burke in support of
 its summary judgment motion.            In St. Jude’s view,
 Dr. Burke’s declaration recounted various factual asser-
 tions that the magistrate judge previously ordered ex-
 cluded. After the parties were unable to resolve the dispute
 regarding the scope of Dr. Burke’s declaration, St. Jude
 moved to enforce the magistrate judge’s exclusion order
 and sought monetary sanctions. The magistrate judge
 agreed with St. Jude, ordering all “facts disclosed by
 Dr. Burke that were not disclosed by the fact discovery
 deadline be stricken” from his declaration. J.A. 220 (Hr’g
 Tr. 63:15–19). The magistrate judge also awarded St. Jude
 attorney fees and costs associated with its motion to en-
 force the exclusion order.            J.A. 220–21 (Hr’g
 Tr. 63:20–64:3). Niazi objected to this decision, but the dis-
 trict court judge affirmed the magistrate judge’s exclusion
 order and award of sanctions. Niazi Licensing Corp.
 v. St. Jude Med. S.C., Inc., Case No. 17-cv-5096
 (WMW/BRT), 2020 WL 3638771, at *4 (D. Minn. July 6,
 2020) (Sanctions Op. II).
     The district court then addressed the merits of the in-
 duced infringement issue. As a result of the various exclu-
 sion orders (and a ruling on inadmissibility of certain
 evidence that is not challenged on appeal), Niazi’s induced
 infringement case rested on St. Jude’s instructions for use
 (IFUs) for its CPS catheter. The district court determined
Case: 21-1864     Document: 44     Page: 8    Filed: 04/11/2022




 8                            NIAZI LICENSING CORPORATION v.
                                    ST. JUDE MEDICAL S.C., INC.


 that Niazi “failed to present evidence to support either” di-
 rect infringement or that St. Jude possessed specific intent
 to encourage another’s infringement, both of which are nec-
 essary to impose liability for induced infringement. Niazi
 Licensing Corp. v. St. Jude Med. S.C., Inc., Case No. 17-cv-
 5096 (WMW/BRT), 2021 WL 1111074, at *8 (D. Minn.
 Mar. 23, 2021) (Summary Judgment Op.).
     As to direct infringement, the district court determined
 that the IFUs required the performance of the claim steps
 in an order different than that required by the claims and,
 therefore, that doctors performing the steps in the IFUs did
 not directly infringe claim 11 as a matter of law. Id.
 at *4–7. The district court also determined that there was
 no material dispute of fact as to the intent element. The
 court explained that, not only did St. Jude’s IFUs “substan-
 tively differ” from the claimed method, but many of the
 steps recited in the IFUs were “optional,” thus negating
 specific intent to induce. Id. at *7. The district court ac-
 cordingly entered summary judgment of no induced in-
 fringement of claim 11 in St. Jude’s favor and dismissed
 St. Jude’s counterclaim of invalidity for that claim.
     Niazi appeals. We have jurisdiction under 28 U.S.C.
 § 1295(a)(1).
                         DISCUSSION
      On appeal, Niazi challenges: (1) the district court’s de-
 termination that claims 1, 10, 13–15, 18–19, and 23–27 are
 invalid as indefinite; (2) the district court’s summary judg-
 ment of no induced infringement of claim 11; (3) the district
 court’s imposition of sanctions against Niazi under Federal
 Rule of Civil Procedure 37 excluding portions of
 Dr. Burke’s and Mr. Carlson’s expert reports and awarding
 monetary sanctions for violating that order; and (4) the dis-
 trict court’s exclusion of Mr. Carlson’s opinion as unrelia-
 ble under Daubert. We address each in turn.
Case: 21-1864     Document: 44       Page: 9   Filed: 04/11/2022




 NIAZI LICENSING CORPORATION    v.                           9
 ST. JUDE MEDICAL. S.C., INC.


                                I
     We begin with Niazi’s assertion that the district court
 erred in holding that the terms “resilient” and “pliable”
 render claims 1, 10, 13–15, 18–19, and 23–27 invalid as in-
 definite. For the reasons below, we agree with Niazi, and
 accordingly, we reverse.
                                A
     Definiteness is a statutory requirement for patentabil-
 ity. Under 35 U.S.C. § 112, ¶ 2, 2 a patent’s specification
 must “conclude with one or more claims particularly point-
 ing out and distinctly claiming the subject matter which
 the applicant regards as his invention.” A claim is indefi-
 nite only if, when “read in light of the specification” and
 “prosecution history,” it “fail[s] to inform, with reasonable
 certainty, those skilled in the art about the scope of the in-
 vention.” Nautilus, Inc. v. Biosig Instruments, Inc.,
 572 U.S. 898, 901 (2014). Definiteness is a question of law
 that we review de novo. Mass. Inst. of Tech. v. Shire
 Pharms., Inc., 839 F.3d 1111, 1123–24 (Fed. Cir. 2016).
     As the Supreme Court explained in Nautilus, language
 has “inherent limitations.” 572 U.S. at 909. The reasona-
 ble certainty standard exists to strike a “delicate balance,”
 “afford[ing] clear notice of what is claimed” while recogniz-
 ing such inherent limitations. Id. (quoting Festo Corp.
 v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722,
 731 (2002)). “Otherwise there would be ‘[a] zone of uncer-
 tainty which enterprise and experimentation may enter
 only at the risk of infringement claims.’” Id. at 909–10


     2    Because the ’268 patent does not contain any claim
 with an effective filing date on or after September 16, 2012,
 the applicable version of § 112 is the one preceding the
 changes made by the America Invents Act.                  See
 Leahy–Smith America Invents Act, Pub. L. No. 112-29
 § 4(e), 125 Stat. 284, 297 (2011).
Case: 21-1864    Document: 44     Page: 10     Filed: 04/11/2022




 10                           NIAZI LICENSING CORPORATION v.
                                    ST. JUDE MEDICAL S.C., INC.


 (alteration in original) (quoting United Carbon Co. v. Bin-
 ney & Smith Co., 317 U.S. 228, 236 (1942)). While the legal
 test for definiteness “does not require that a potential in-
 fringer be able to determine ex ante if a particular act in-
 fringes the claims,” Nevro Corp. v. Bos. Sci. Corp., 955 F.3d
 35, 40 (Fed. Cir. 2020), the public notice function underly-
 ing this patentability requirement demands that a pa-
 tentee apprise the public “of what is still open to them,”
 Nautilus, 572 U.S. at 909 (quoting Markman v. Westview
 Instruments, Inc., 517 U.S. 370, 373 (1996)). This serves
 an important policy goal—providing clarity such that a per-
 son of ordinary skill in the art could determine whether or
 not an accused product or method infringes the claim. See
 Meds. Co. v. Mylan, Inc., 853 F.3d 1296, 1303 (Fed. Cir.
 2017) (quoting Geneva Pharms., Inc. v. GlaxoSmithKline
 PLC, 349 F.3d 1373, 1384 (Fed. Cir. 2003)). The definite-
 ness requirement thus “mandates clarity, while recogniz-
 ing that absolute precision is unattainable.” Nautilus,
 572 U.S. at 910.
      While there must be objective boundaries, “we have ex-
 plained that ‘a patentee need not define his invention with
 mathematical precision in order to comply with the defi-
 niteness requirement.’” Guangdong Alison Hi-Tech Co.
 v. Int’l Trade Comm’n, 936 F.3d 1353, 1359 (Fed. Cir. 2019)
 (quoting Sonix Tech. Co. v. Publ’ns Int’l, Ltd., 844 F.3d
 1370, 1377 (Fed. Cir. 2017)). Indeed, patentees often use
 “[d]escriptive words . . . to ‘avoid[] a strict numerical
 boundary to the specified parameter.’” Braintree Lab’ys,
 Inc. v. Novel Lab’ys, Inc., 749 F.3d 1349, 1360 (Fed. Cir.
 2014) (third alteration in original) (quoting Pall Corp.
 v. Micron Separations, Inc., 66 F.3d 1211, 1217 (Fed. Cir.
 1995)). And we have recognized that “[c]laim language em-
 ploying terms of degree has long been found definite where
 it provided enough certainty to one of skill in the art when
 read in the context of the invention.” Interval Licensing
 LLC v. AOL, Inc., 766 F.3d 1364, 1370 (Fed. Cir. 2014).
Case: 21-1864    Document: 44        Page: 11   Filed: 04/11/2022




 NIAZI LICENSING CORPORATION    v.                          11
 ST. JUDE MEDICAL. S.C., INC.


      True, descriptive words (or terms of degree) in a claim
 may inherently result in broader claim scope than a claim
 defined with mathematical precision. But a claim is not
 indefinite just because it is broad. See, e.g., BASF Corp.
 v. Johnson Matthey Inc., 875 F.3d 1360, 1367 (Fed. Cir.
 2017) (reiterating, after Nautilus, that “breadth is not in-
 definiteness” (quoting SmithKline Beecham Corp. v. Apotex
 Corp., 402 F.3d 1331, 1341 (Fed. Cir. 2005))); Ultimax Ce-
 ment Mfg. Corp. v. CTS Cement Mfg. Corp., 587 F.3d 1339,
 1351 (Fed. Cir. 2009) (determining, pre-Nautilus, that a
 claim term, “even if construed to be as broad as the district
 court construed it to be, does not render the claim insolubly
 ambiguous”); Cap. Sec. Sys., Inc. v. NCR Corp.,
 725 F. App’x 952, 957 (Fed. Cir. 2018) (determining, post-
 Nautilus, that broad claim language did not render the
 claim indefinite when read in light of the written descrip-
 tion). For purposes of the definiteness inquiry, the problem
 patentees face by using descriptive words in their claims is
 not the potential breadth of those claims. It is whether the
 use of descriptive phrasing in the claim results in a claim
 that “fail[s] to inform, with reasonable certainty, those
 skilled in the art about the scope of the invention.” Nauti-
 lus, 572 U.S. at 901.
     To that end, we have time and again had the occasion
 to consider the definiteness of claims containing descrip-
 tive words or terms of degree. For example, in Sonix Tech-
 nologies, we considered whether the phrase “visually
 negligible” rendered indefinite claims directed to systems
 and methods for using a graphical indicator (like a barcode)
 to encode information on the surface of an object, the pur-
 ported improvement over the prior art being a “visually
 negligible” graphical indicator. 844 F.3d at 1371–73. We
 explained that, while this phrase was a term of degree, the
 claim language itself provided “an objective baseline
 through which to interpret the claims”—whether it could
 be seen by the normal human eye. Id. at 1378. In other
 words, it was not a “purely subjective” phrase that failed to
Case: 21-1864    Document: 44     Page: 12    Filed: 04/11/2022




 12                          NIAZI LICENSING CORPORATION v.
                                   ST. JUDE MEDICAL S.C., INC.


 inform a person of ordinary skill about the claim scope with
 reasonable certainty. Id. The written description, like-
 wise, provided objective boundaries, including exemplary
 designs and specific examples of visually negligible graph-
 ical indicators as well as a specific requirement that the
 indicator be negligible to human eyes. Id. at 1379. We also
 found it highly relevant that the examiner understood this
 phrase throughout prosecution, as did both parties’ experts
 during the course of litigation. Id. at 1379–81. Accord-
 ingly, we held that the phrase “‘visually negligible’ [wa]s
 not a purely subjective term” and that the claims were not
 invalid as indefinite. Id. at 1381.
     Our decision in Enzo Biochem, Inc. v. Applera Corp.,
 599 F.3d 1325 (Fed. Cir. 2010), is similarly instructive.
 There, we determined that use of the term “not interfering
 substantially” did not render a claim invalid as indefinite.
 The claim at issue required that the linkage group in a
 chemical compound was “not interfering substantially”
 with the ability of that compound to hybridize with a nu-
 cleic acid. Id. at 1329. We explained that, while the claims
 did not define “not interfering substantially” with mathe-
 matical precision, the intrinsic evidence provided guide-
 posts for a skilled artisan to determine the scope of the
 claims. Id. at 1335. This evidence included certain depend-
 ent claims, which recited exemplary linkage groups that
 would not interfere substantially with hybridization, and
 additional exemplary linkage groups found in both the
 written description and prosecution history that, likewise,
 would not interfere substantially with hybridization. Id.
 at 1334–35. In other words, the intrinsic evidence provided
 a skilled artisan with examples with which she could com-
 pare an allegedly infringing product to determine whether
 any interference with hybridization was substantial.
     By contrast, we have determined that terms of degree
 render a claim indefinite where the intrinsic evidence (or
 extrinsic evidence, where relevant and available) provides
 insufficient guidance as to any objective boundaries for the
Case: 21-1864    Document: 44        Page: 13   Filed: 04/11/2022




 NIAZI LICENSING CORPORATION    v.                           13
 ST. JUDE MEDICAL. S.C., INC.


 claims—including where the claims are “purely subjective”
 such that their scope cannot be determined with reasona-
 ble certainty. A classic example is the term “aesthetically
 pleasing,” which we determined in Datamize, LLC
 v. Plumtree Software, Inc. rendered claims drawn to the
 “look and feel” of an interface screen invalid as indefinite.
 417 F.3d 1342, 1345, 1349–56 (Fed. Cir. 2005). The scope
 of the claim changed depending on a person’s subjective de-
 termination as to whether the interface screen was “aes-
 thetically pleasing.” We explained that “[w]hile beauty is
 in the eye of the beholder, a claim term, to be definite, re-
 quires an objective anchor.” Id. at 1350. After considering
 the intrinsic record and extrinsic evidence, we concluded
 that there was nothing supplying “some standard for meas-
 uring the scope of the phrase,” id. at 1351, and accordingly
 affirmed the district court’s summary judgment of invalid-
 ity for indefiniteness, id. at 1356. We drew a similar con-
 clusion as to the claim phrase “unobtrusive manner that
 does not distract the viewer” in Interval Licensing.
 766 F.3d at 1371–74.
     The claims at issue in Intellectual Ventures I, LLC
 v. T-Mobile USA, Inc. likewise employed a term of degree—
 “QoS requirements.” 902 F.3d 1372, 1375–76, 1381–82
 (Fed. Cir. 2018). We determined this term was “purely
 subjective,” leaving a skilled artisan unable to determine
 the scope of the claim with reasonable certainty. Id.
 at 1381–82. The patent described “QoS requirements” as
 “defined by what network performance characteristic is
 most important to a particular user.” Id. at 1381. The pa-
 tent further characterized it as “a relative term, finding dif-
 ferent meanings for different users.” Id. We concluded,
 based on the intrinsic record, that this term rendered the
 claims invalid as indefinite because it was “purely subjec-
 tive” and depended “on the unpredictable vagaries of any
 one person’s opinion.” Id. (quoting Datamize, 417 F.3d
 at 1350–51).
Case: 21-1864     Document: 44      Page: 14     Filed: 04/11/2022




 14                             NIAZI LICENSING CORPORATION v.
                                      ST. JUDE MEDICAL S.C., INC.


     Ultimately, patent claims with descriptive words or
 terms of degree “must provide objective boundaries for
 those of skill in the art” in the context of the invention to
 be definite. Interval Licensing, 766 F.3d at 1371; Intellec-
 tual Ventures I, 902 F.3d at 1381. As with any question of
 claim construction, the intrinsic record—the patent’s
 claims, written description, and prosecution history—
 along with any relevant extrinsic evidence can provide or
 help identify the necessary objective boundaries for claim
 scope. Guangdong, 936 F.3d at 1360 (collecting cases).
                                B
      With this background, we now consider the terms at
 issue here—“resilient” and “pliable.” We agree with Niazi
 that the intrinsic record and extrinsic evidence inform a
 skilled artisan, with reasonable certainty, of the meaning
 of “resilient” and “pliable.” The terms are broad, but they
 are not uncertain. The district court erred in holding oth-
 erwise.
     Starting with the term “resilient,” claim 1 recites “an
 outer, resilient catheter having shape memory.” ’268 pa-
 tent col. 6 ll. 62–65 (emphasis added). The claim language
 itself provides guidance on what this term means—the
 outer catheter must have “shape memory,” id. (claim 1) and
 “sufficient stiffness,” e.g., id. at col. 8 ll. 13–27 (claim 13).
 Numerous dependent claims further inform the meaning of
 this term by providing exemplary resilient materials of
 which the outer catheter could be made. See, e.g., id.
 at col. 8 ll. 33–34 (claim 16 reciting “wherein the outer
 catheter is made of a braided silastic”); id. at col. 9 ll. 4–5
 (claim 21 reciting same).
     The written description provides similar guidance, ex-
 plaining that the outer catheter has a “braided design,” id.
 at col. 5 ll. 4–6, and is made of materials like silastic or sim-
 ilar materials such that the outer catheter has “sufficient
 shape memory to return to its original shape when un-
 distorted,” id. at col. 4 ll. 21–23. It further explains that
Case: 21-1864     Document: 44       Page: 15   Filed: 04/11/2022




 NIAZI LICENSING CORPORATION    v.                            15
 ST. JUDE MEDICAL. S.C., INC.


 resilience provides for “torque control and stiffness.” Id.
 at col. 3 ll. 11–13, col. 5 ll. 4–6. Thus, a person of ordinary
 skill reading the claims and written description would
 know of exemplary materials that can be used to make a
 resilient outer catheter, i.e., one that has shape memory
 and stiffness such that it can return to its original shape.
     Turning to the term “pliable,” the claims recite “an in-
 ner, pliable catheter slidably disposed in the outer cathe-
 ter.” E.g., id. at col. 6 ll. 66–67 (claim 1) (emphasis added).
 While the claim language provides less guidance on the
 meaning of pliable, the written description contains nu-
 merous examples of a “pliable” inner catheter. For exam-
 ple, the written description explains that relative to the
 resilient outer catheter, the inner catheter “is constructed
 of a more pliable, soft material such as silicone.” Id.
 at col. 3 ll. 13–15; see id. at col. 5 ll. 14–16. It further ex-
 plains that the inner catheter “has no longitudinal braid-
 ing, which makes it extremely flexible and able to conform
 to various shapes.” Id. at col. 5 ll. 13–18. Thus, the written
 description provides an exemplary material that can be
 used to make a pliable inner catheter, explaining that the
 inner catheter is more flexible than the outer.
      Taken as a whole, we conclude that the intrinsic record
 “is sufficient to dispose of” the indefiniteness issues as to
 the terms “resilient” and “pliable.” Guangdong, 936 F.3d
 at 1361. The intrinsic record provides objective boundaries
 by which a skilled artisan could determine the scope of the
 claims. That puts this case in line with our decisions in
 Sonix Technologies and Enzo Biochem, where we held that
 examples in the written description helped provide suffi-
 cient guidance to render the claims not invalid as indefi-
 nite. The terms “resilient” and “pliable” are not purely
 subjective terms like those in Datamize, Interval Licensing,
 and Intellectual Ventures I, resulting in a variable claim
 scope depending on the particular eye of any one observer.
Case: 21-1864    Document: 44      Page: 16    Filed: 04/11/2022




 16                           NIAZI LICENSING CORPORATION v.
                                    ST. JUDE MEDICAL S.C., INC.


     We note that extrinsic evidence further supports our
 conclusion. Niazi introduced dictionary definitions of both
 terms to demonstrate that the claims are not indefinite.
 Consistent with the claims and written description, “resil-
 ient” is defined as “returning to the original form or posi-
 tion after being bent, compressed, or stretched.” J.A. 2963
 (quoting Resilient, Dictionary.com, https://www.diction-
 ary.com/browse/resilient). The same is true for “pliable,”
 which is defined as “easily bent, flexible; supple.” J.A. 2966
 (quoting Pliable, Dictionary.com, https://www.diction-
 ary.com/browse/pliable). These definitions confirm that
 the terms “resilient” and “pliable” would have had broad
 but understood meanings to a skilled artisan.
     We are unpersuaded by St. Jude’s arguments to the
 contrary. St. Jude argues that the written description is
 inconsistent in how it describes “resilient” and “pliable.”
 E.g., Appellee’s Br. 21–23, 28–30. On appeal, St. Jude, like
 the district court, focuses largely on a single sentence in
 the written description in support of this contention. See
 Claim Construction Op., 2019 WL 5304922, at *6. That
 sentence states that both the inner and outer catheters
 “preferably have a predetermined shape and a certain de-
 gree of stiff[n]ess to maintain such shape during manipu-
 lation in the heart, but still flexible enough to bend when
 required.” ’268 patent col. 4 ll. 4–8. We disagree that this
 sentence renders the claims indefinite. While both the in-
 ner and outer catheters must have some degree of stiffness
 but be flexible enough to bend when required, it is evident
 from the description in the patent that the degree of stiff-
 ness and flexibility for each is relative: the outer catheter
 has a greater degree of stiffness and less flexibility com-
 pared to the inner catheter. A skilled artisan, viewing the
 written description as a whole, could readily differentiate
 between a “resilient” outer catheter and a “pliable” inner
 catheter. And, as explained above, the written description
 provides objective boundaries for determining whether a
 catheter is “resilient” or “pliable.” We thus conclude that
Case: 21-1864    Document: 44        Page: 17   Filed: 04/11/2022




 NIAZI LICENSING CORPORATION    v.                          17
 ST. JUDE MEDICAL. S.C., INC.


 these terms, when read in light of the intrinsic and extrin-
 sic evidence, inform those skilled in the art about the scope
 of the invention with reasonable certainty. That is all the
 law requires.
     For the above reasons, we hold that claims 1, 10, 13–15,
 18–19, and 23–27 are not invalid as indefinite and accord-
 ingly reverse.
                                II
      We turn next to the district court’s summary judgment
 of no induced infringement of claim 11. We review the dis-
 trict court’s summary judgment under the law of the re-
 gional circuit, here the Eighth Circuit. Exmark Mfg. Co.
 v. Briggs & Stratton Power Prods. Grp., LLC, 879 F.3d
 1332, 1340 (Fed. Cir. 2018). The Eighth Circuit reviews a
 grant of summary judgment de novo. Wilson v. Spain,
 209 F.3d 713, 716 (8th Cir. 2000). Summary judgment is
 appropriate “if the movant shows that there is no genuine
 dispute as to any material fact and the movant is entitled
 to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
      A determination of infringement generally requires a
 two-step analysis—the court first determines the scope and
 meaning of the claims asserted, and then the properly con-
 strued claims are compared to the allegedly infringing de-
 vice (for an apparatus claim) or allegedly infringing act (for
 a method claim). See CommScope Techs. LLC v. Dali Wire-
 less Inc., 10 F.4th 1289, 1295 (Fed. Cir. 2021). For induced
 infringement under 35 U.S.C. § 271(b), the two steps be-
 come three. In addition to showing direct infringement by
 some party (e.g., a comparison of the properly construed
 claims to the allegedly infringing act), the patentee must
 also show that the alleged infringer “knowingly induced in-
 fringement and possessed specific intent to encourage an-
 other’s infringement.”      Enplas Display Device Corp.
 v. Seoul Semiconductor Co., 909 F.3d 398, 407 (Fed. Cir.
 2018) (quoting Minn. Mining & Mfg. Co. v. Chemque, Inc.,
 303 F.3d 1294, 1304–05 (Fed. Cir. 2002)).
Case: 21-1864    Document: 44      Page: 18    Filed: 04/11/2022




 18                           NIAZI LICENSING CORPORATION v.
                                    ST. JUDE MEDICAL S.C., INC.


     The first step—claim construction—is a question of law
 we review de novo to the extent it is decided only on the
 intrinsic evidence. Data Engine Techs. LLC v. Google LLC,
 10 F.4th 1375, 1380 (Fed. Cir. 2021); Teva Pharms. USA,
 Inc. v. Sandoz, Inc., 574 U.S. 318, 331 (2015). Whether an
 allegedly infringing act includes all the steps of the
 properly construed claim is a question of fact. See
 SmithKline Diagnostics, Inc. v. Helena Lab’ys Corp.,
 859 F.2d 878, 889 (Fed. Cir. 1988). Likewise, whether an
 alleged infringer knowingly induced and possessed specific
 intent to encourage that direct infringement is a question
 of fact. Enplas, 909 F.3d at 407. Summary judgment of
 noninfringement is appropriate when no reasonable juror
 could find that every step of a properly construed method
 claim was performed by the accused direct infringer. Cf.
 Advanced Steel Recovery, LLC v. X-Body Equip., Inc.,
 808 F.3d 1313, 1317 (Fed. Cir. 2015).
     Niazi’s arguments on appeal focus almost entirely on
 the first step of the analysis: whether the district court
 misconstrued steps 1, 2, 3, and 5 of claim 11’s method in
 determining that summary judgment of no induced in-
 fringement was proper. For the reasons below, we disagree
 with the district court’s constructions of steps 1 and 5 and
 cannot affirm the summary judgment of no induced in-
 fringement on that basis. We agree, however, with the
 court’s construction of steps 2 and 3 and its determination
 that Niazi failed to meet its burden to prove direct infringe-
 ment, 3 a necessary element of its inducement claim. Ac-
 cordingly, we affirm on that basis and do not reach Niazi’s
 arguments on specific intent to induce infringement.




      3   As we discuss below, we affirm the district court’s
 decision excluding Dr. Burke’s factual allegations regard-
 ing his own alleged direct infringement. Our discussion
 here is therefore limited to St. Jude’s IFUs.
Case: 21-1864    Document: 44        Page: 19   Filed: 04/11/2022




 NIAZI LICENSING CORPORATION    v.                          19
 ST. JUDE MEDICAL. S.C., INC.


                                A
     We start with steps 1 and 5 of method claim 11. Step 1
 recites “inserting the catheter into the coronary sinus,” and
 step 5 recites “withdrawing the catheter leaving the lead in
 the branch vein.” ’268 patent col. 7 l. 63–col. 8 l. 9. As
 noted above, the district court construed the term “the
 catheter” to mean “the double catheter,” which is not chal-
 lenged on appeal. On summary judgment, the district
 court held that St. Jude’s IFUs do not establish direct in-
 fringement of these two steps as a matter of law. Specifi-
 cally, the court reasoned that because the IFUs do not
 instruct “simultaneously” inserting or withdrawing the in-
 ner and outer catheters (i.e., the double catheter), the IFUs
 are “inconsistent with the claimed method as construed by
 the [c]ourt.” Summary Judgment Op., 2021 WL 1111074,
 at *4, *6. Niazi challenges this conclusion, arguing that
 nothing in the claims requires simultaneous insertion and
 withdrawal of the inner and outer catheters. Rather, Niazi
 argues that the claims also cover inserting and withdraw-
 ing the inner and outer catheters sequentially. We agree.
     Method claim 11 comprises certain steps, including “in-
 serting” and “withdrawing” the catheter. While the district
 court construed “the catheter” to mean both the inner and
 outer catheter (i.e., the “double catheter”)—which is not
 disputed on appeal—the phrases “inserting” or “withdraw-
 ing” “the catheter” do not include a temporal requirement.
 Rather, the phrases are broad enough to cover sequentially
 inserting (or withdrawing) the outer catheter followed by
 the inner catheter (or vice versa). “The catheter” (as con-
 strued by the district court) is still inserted or withdrawn,
 just in two steps instead of one.
     The written description supports this interpretation.
 In one embodiment, the ’268 patent describes simultaneous
 insertion of the inner and outer catheters. See, e.g.,
 ’268 patent col. 4 ll. 33–36 (“Distal balloon 21 is deflated,
 inner catheter 12 is withdrawn completely into outer
Case: 21-1864    Document: 44     Page: 20     Filed: 04/11/2022




 20                           NIAZI LICENSING CORPORATION v.
                                    ST. JUDE MEDICAL S.C., INC.


 catheter 11, and catheter 10 is inserted through a venous
 sheath introduced into the left [] subclavian vein.” (empha-
 sis added)). But the ’268 patent describes sequential inser-
 tion of the inner and outer catheters in a second
 embodiment. See id. at col. 5 ll. 46–64 (describing, for a
 triple catheter of the invention, cannulation of the coronary
 sinus with the outer catheter 51 followed by insertion of the
 inner catheter 52 into the branch vein). Thus, the written
 description supports our interpretation that the claims
 broadly encompass both simultaneously and sequentially
 inserting or withdrawing the inner and outer catheters.
     As the district court recognized, St. Jude’s IFUs in-
 struct users to “[f]ollow normal accepted practice for . . .
 outer guide catheter insertion” before “[i]nsert[ing] the in-
 ner catheter into the outer guide catheter.” E.g., Summary
 Judgment Op., 2021 WL 1111074, at *4 (fourth alteration
 added); see J.A. 1087 (St. Jude’s IFUs, steps 3 and 4). Se-
 quential insertion of the outer and inner catheters in the
 IFUs comes within step 1 of claim 11’s method as properly
 construed. As to step 5, while the IFUs do not describe re-
 moval of the outer catheter (only removal of the inner cath-
 eter), the district court granted summary judgment based
 on the lack of evidence of removing the inner and outer
 catheters “simultaneously.” Summary Judgment Op.,
 2021 WL 1111074, at *6. Because we do not agree with the
 district court’s construction, we cannot affirm summary
 judgment of no induced infringement based on these steps.
                              B
     Turning to steps 2 and 3 of method claim 11, we agree
 with the district court’s construction, as well as its deter-
 mination that Niazi failed to present sufficient evidence to
 carry its burden to prove direct infringement of these steps.
 We therefore affirm the district court’s summary judgment
 of no induced infringement.
     Step 2 recites “advancing a guide wire through the
 catheter into a coronary sinus lateral branch vein.”
Case: 21-1864    Document: 44        Page: 21   Filed: 04/11/2022




 NIAZI LICENSING CORPORATION    v.                          21
 ST. JUDE MEDICAL. S.C., INC.


 ’268 patent col. 8 ll. 1–2. Step 3 follows step 2 and recites
 “advancing the inner catheter out of a front end opening of
 the outer catheter along the guide wire into the branch
 vein.” Id. at col. 8 ll. 3–5. The district court construed
 claim 11 to require performance of the claim steps in the
 order listed. Thus, under the district court’s construction,
 the inner catheter must be advanced along the guide wire
 into the branch vein after the guide wire is first advanced
 into the branch vein.
      Turning to St. Jude’s IFUs—the key evidence Niazi re-
 lies on for direct infringement—we agree with the district
 court that St. Jude’s IFUs recite the steps required by
 claim 11 in an order opposite to that required by claim 11
 (as construed). No reasonable juror could find otherwise.
     After inserting the outer catheter, St. Jude’s IFUs di-
 rect the user to then “[i]nsert the inner catheter into the
 outer guide catheter, subselecting the desired coronary si-
 nus branch vein.” J.A. 1087. “Subselecting” in this context
 means selecting and inserting the inner catheter into the
 branch vein. Oral Arg. at 9:00–10:30, https://oralargu-
 ments.cafc.uscourts.gov/default.aspx?fl=21-
 1864_12092021.mp3. Then, “[i]f desired,” St. Jude’s IFUs
 direct the user to “insert a guidewire . . . through the inner
 catheter lumen into the branch vein.” J.A. 1087. In sum,
 St. Jude’s IFUs direct the user to insert the inner catheter
 into the branch vein first, followed by the guidewire (if de-
 sired), whereas claim 11 requires inserting the guidewire
 into the branch vein followed by the inner catheter. The
 two methods are opposite. Because St. Jude’s IFUs “do not
 describe [the claimed] steps in the order required” by
 claim 11, we agree with the district court that it is simply
 “too speculative a leap to conclude that any customer actu-
 ally performed the claimed method.” Summary Judgment
 Op., 2021 WL 1111074, at *6 (quoting E-Pass Techs., Inc.
 v. 3Com Corp., 473 F.3d 1213, 1222 (Fed. Cir. 2007)). Ac-
 cordingly, we agree with the district court’s summary
Case: 21-1864    Document: 44       Page: 22   Filed: 04/11/2022




 22                           NIAZI LICENSING CORPORATION v.
                                    ST. JUDE MEDICAL S.C., INC.


 judgment conclusion of no triable issue of the required di-
 rect infringement of steps 2 and 3 of claim 11.
     Niazi nonetheless argues that the district court erred
 in construing claim 11 to exclude a method of (1) advancing
 the inner catheter into the branch vein; (2) advancing the
 guide wire into the branch vein; and then (3) advancing the
 inner catheter further into the branch vein along the guide-
 wire. We disagree.
     This argument is contrary to the claim language defin-
 ing the act covered by step 3. In that step, claim 11 re-
 quires “advancing the inner catheter along the guide wire
 into the branch vein.” ’268 patent col. 8 ll. 3–5 (emphasis
 added). The district court logically concluded, and we
 agree, that “the inner catheter can be advanced ‘along the
 guide wire into the branch vein’ only if the guide wire has
 itself already been advanced through the outer catheter.”
 Claim Construction Op., 2019 WL 5304922, at *8. Under
 Niazi’s proposed construction, the inner catheter would al-
 ready be in the branch vein prior to inserting the guide-
 wire. If the inner catheter is already in the branch vein (as
 Niazi proposes), it cannot be advanced “into” the branch
 vein as required by the claims. Like the district court, we
 think it is clear from the claim language that initial entry
 into the branch vein, not just further movement once inside
 the branch vein, must take place in the sequence specified.
 But there is no evidence of such a sequence here. Accord-
 ingly, we adopt the district court’s construction with re-
 spect to steps 2 and 3 and affirm the summary judgment of
 no induced infringement.
                              III
     We now consider Niazi’s challenges to the district
 court’s order excluding portions of Dr. Burke’s and
 Mr. Carlson’s expert reports under Federal Rule of Civil
 Procedure 37 because they relied on facts not disclosed dur-
 ing fact discovery. We also consider Niazi’s challenge to
 the district court’s award of sanctions for violating its
Case: 21-1864    Document: 44        Page: 23   Filed: 04/11/2022




 NIAZI LICENSING CORPORATION    v.                           23
 ST. JUDE MEDICAL. S.C., INC.


 order. We review a district court’s decision to sanction a
 litigant under Rule 37 under the law of the regional circuit,
 here the Eighth Circuit. Transclean Corp. v. Bridgewood
 Servs., Inc., 290 F.3d 1364, 1370–71 (Fed. Cir. 2002). The
 Eighth Circuit reviews a district court’s entry of sanctions
 under Rule 37 for an abuse of discretion. See Vanderberg
 v. Petco Animal Supplies Stores, Inc., 906 F.3d 698, 702
 (8th Cir. 2018). For the reasons below, we conclude that
 the district court did not abuse its discretion on either
 front. We therefore affirm.
                                A
      We start by addressing Niazi’s challenges to the exclu-
 sion of portions of its experts’ reports as a sanction under
 Rule 37. From the outset of litigation, St. Jude argued that
 Niazi’s induced infringement claim was deficient because
 Niazi “failed to identify a single instance of direct infringe-
 ment underlying its assertion of indirect infringement.”
 J.A. 143 (Hr’g Tr. 98:6–11). In his expert report (served af-
 ter the close of fact discovery), Dr. Burke explained for the
 first time that he himself had directly infringed claim 11 of
 the ’268 patent when using St. Jude’s products. There is
 no dispute that Niazi never disclosed this fact to St. Jude
 during fact discovery.        Nor did Niazi ever identify
 Dr. Burke as a potential fact witness—as required under
 Federal Rule of Civil Procedure 26(a) (initial disclosures)
 or (e) (supplemental disclosures)—despite being on notice
 of this alleged deficiency in its induced infringement claim.
     Mr. Carlson, for his part, relied on several license
 agreements he had identified in third-party databases in
 support of his opinion on a reasonable royalty. St. Jude
 specifically requested “[d]ocuments that [Niazi] may rely
 on in any way to support its claim for damages” during fact
 discovery. J.A. 147–48 (Hr’g Tr. 102:21–103:2). But again,
 these license agreements were not produced during fact
 discovery, depriving St. Jude of the opportunity to conduct
 meaningful discovery with respect to these agreements.
Case: 21-1864     Document: 44      Page: 24     Filed: 04/11/2022




 24                             NIAZI LICENSING CORPORATION v.
                                      ST. JUDE MEDICAL S.C., INC.


     Thus, when St. Jude moved to strike these facts from
 Dr. Burke’s and Mr. Carlson’s reports under Rule 37, the
 magistrate judge granted St. Jude’s motion and further de-
 termined that Dr. Burke could not testify as a fact witness.
 The district court judge agreed with the magistrate judge’s
 conclusion that this evidence should be excluded.
      On appeal, Niazi argues that the district court abused
 its discretion in its application of the four-factor test for ex-
 clusion of previously undisclosed evidence set forth in Citi-
 zens Bank of Batesville, Arkansas v. Ford Motor Co.,
 16 F.3d 965, 966–67 (8th Cir. 1994). Appellant’s Br. 41–42.
 But the district court did not rest its analysis on these four
 factors. Instead, the district court considered whether Ni-
 azi’s failure to disclose these facts or identify Dr. Burke as
 a fact witness was “substantially justified or harmless” un-
 der Rule 37(c)(1). Sanctions Op. I, 2020 WL 1617879,
 at *2–3; see Vanderberg, 906 F.3d at 702–03 (explaining
 Rule 37(c)(1)’s requirement that undisclosed information
 or witnesses are excluded “unless the failure was substan-
 tially justified or harmless”). The court determined that
 Niazi’s failure to disclose was not “substantially justified or
 harmless.” Sanctions Op. I, 2020 WL 1617879, at *3. Be-
 cause Niazi does not challenge the actual basis for the dis-
 trict court’s conclusion, we affirm. 4



      4   In its exclusion order, the district court explained
 that the Eighth Circuit has been silent on whether this
 four-factor test has survived Rule 37’s enactment. Sanc-
 tions Op. I, 2020 WL 1617879, at *2 & nn.2–3. Accordingly,
 it did not analyze the four factors in agreeing with the mag-
 istrate judge’s conclusion that this evidence should be ex-
 cluded. Niazi does not challenge the district court’s legal
 determination that it need not consider these factors. Even
 assuming, without deciding, that this four-factor test is ap-
 plicable—see id. at *2 n.2 (citing Carmody v. Kan. City Bd.
 of Police Comm’rs, 713 F.3d 401, 405 (8th Cir. 2013)
Case: 21-1864    Document: 44        Page: 25   Filed: 04/11/2022




 NIAZI LICENSING CORPORATION    v.                          25
 ST. JUDE MEDICAL. S.C., INC.


                                B
     This takes us to the district court’s entry of monetary
 sanctions against Niazi for violating the exclusion order.
 For the reasons below, we conclude that the district court
 did not abuse its discretion in awarding St. Jude costs and
 attorney fees in connection with its motion to strike, and
 we therefore affirm.
     Niazi submitted a declaration from Dr. Burke in sup-
 port of its motion for summary judgment of induced in-
 fringement. That declaration included numerous factual
 assertions related to Dr. Burke’s personal experience using
 St. Jude’s CPS catheter, as well as his recounting of con-
 versations he had with electrophysiologists. St. Jude
 moved to strike these factual assertions from Dr. Burke’s
 declaration because he had not been disclosed as a fact wit-
 ness. Nor were these facts disclosed during fact discovery,
 and their inclusion in his declaration directly contravened
 the court’s prior exclusion order. The magistrate judge
 agreed, explaining that the exclusion order was
 clear: “Dr. Burke was precluded from offering testimony of
 fact in this case because he was not timely disclosed as a
 fact witness.” J.A. 219 (Hr’g Tr. 62:7–11). As a sanction
 for violating the order, the magistrate judge awarded
 St. Jude attorney fees and costs associated with bringing


 (explaining that it was not error for district court to con-
 sider the “balancing test we previously found helpful to
 evaluate the admissibility of evidence a party did not
 properly disclose”))—Niazi has not mounted a meaningful
 challenge on appeal. Application of these factors is within
 the sound discretion of the district court. Because Niazi
 has not identified any legal error or clear factual error, we
 will not reweigh these factors on appeal. See Citizens
 Bank, 16 F.3d at 967 (declining “to second-guess the
 [d]istrict [c]ourt’s exercise of discretion” in applying these
 four factors).
Case: 21-1864    Document: 44      Page: 26    Filed: 04/11/2022




 26                           NIAZI LICENSING CORPORATION v.
                                    ST. JUDE MEDICAL S.C., INC.


 the motion to strike. On review of Niazi’s objections to this
 decision, the district court determined that the imposition
 of sanctions against Niazi for “willful violation” of the mag-
 istrate judge’s “clear[] and unambiguous[]” order was nei-
 ther clearly erroneous nor contrary to law, and it
 accordingly agreed with the magistrate judge’s award.
 Sanctions Op. II, 2020 WL 3638771, at *4.
      Rule 37(c)(1)(A) allows courts to impose “reasonable ex-
 penses, including attorney[] fees” for failure to “provide in-
 formation or identify a witness as required by Rule 26(a)
 or (e),” specifying that “the party is not allowed to use that
 information or witness to supply evidence on a motion, at
 a hearing, or at a trial unless the failure was substantially
 justified or is harmless.” Here, the court specifically found
 a violation of Rule 26(a) and (e)’s disclosure requirements
 and sanctioned Niazi by excluding that evidence as a result
 of the failure to disclose. Rule 37(c)(1)(A) contemplates
 monetary sanctions in a situation such as this, where Niazi
 attempted to circumvent an already-imposed Rule 37 sanc-
 tion of exclusion by using the excluded evidence in connec-
 tion with its summary judgment motion. Indeed, even
 absent a court order excluding the nondisclosed infor-
 mation, where a party has failed “to provide information or
 identify a witness as required by Rule 26(a) or (e),”
 Rule 37(c)(1)(A) permits a court to impose monetary sanc-
 tions “caused by the failure” to disclose.
     Here, the sanctions the court imposed were specifically
 keyed to St. Jude’s expenses in moving to strike the al-
 ready-excluded evidence from consideration at summary
 judgment. We see no abuse of discretion in the district
 court’s decision to award monetary sanctions.
     We are not persuaded by Niazi’s arguments to the con-
 trary. First, Niazi argues that the magistrate judge’s ini-
 tial exclusion order only precluded Dr. Burke from
 testifying that he had directly infringed claim 11. Appel-
 lant’s Br. 49–51.    Niazi contends that it cannot be
Case: 21-1864    Document: 44        Page: 27   Filed: 04/11/2022




 NIAZI LICENSING CORPORATION    v.                          27
 ST. JUDE MEDICAL. S.C., INC.


 sanctioned for Dr. Burke’s inclusion of other factual asser-
 tions in his declaration because the magistrate judge’s or-
 der was not clear and unambiguous. The magistrate judge,
 in awarding sanctions, construed her own prior exclusion
 order as prohibiting Dr. Burke from presenting fact testi-
 mony, period. J.A. 164–67 (Hr’g Tr. 7:16–10:10). This, she
 said, was a “clear” ruling. J.A. 219 (Hr’g Tr. 62:7–11). The
 district court, on review of Niazi’s objections, agreed. Sanc-
 tions Op. II, 2020 WL 3638771, at *3–4 & n.2. We see no
 abuse of discretion in this determination. Review of the
 magistrate judge’s ruling, which refers to precluding
 Dr. Burke as a fact witness, fully supports the magistrate
 judge’s and district court’s conclusion. See, e.g., J.A. 140
 (Hr’g Tr. 95:17–18 (“St. Jude also seeks to preclude
 Dr. Burke from testifying as a fact witness due to late dis-
 closure.”)); J.A. 152 (Hr’g Tr. 107:15–19 (finding there was
 “unfair surprise as far as the disclosure of Dr. Burke as a
 fact witness is concerned” and that “a continuance will not
 cure the problem created by [Niazi’s] own doing”)).
      Second, Niazi argues that monetary sanctions are not
 justified in light of the magistrate judge’s finding that Ni-
 azi did not act in bad faith. According to Niazi, under
 Eighth Circuit precedent, “[a] bad faith finding is specifi-
 cally required in order to assess attorney[] fees.” Appel-
 lant’s Br. 48 (second alteration added) (citing Stevenson
 v. Union Pac. R.R. Co., 354 F.3d 739, 751 (8th Cir. 2004)).
 But Stevenson involved attorney fees awarded under the
 court’s inherent power to impose sanctions, not Rule 37.
 Niazi cites no cases or other authority to suggest that bad
 faith is required under Rule 37. Rather, First American
 State Bank v. Continental Insurance Co. suggests other-
 wise, finding no abuse of discretion in a district court’s
 award of monetary sanctions against trial counsel under
 Rule 37(b), such sanctions being “precipitated by substan-
 tially unjustified and willful non-compliance with several
 discovery orders.” 897 F.2d 319, 331–32 (8th Cir. 1990).
 Here, the magistrate judge specifically found Niazi’s
Case: 21-1864    Document: 44      Page: 28    Filed: 04/11/2022




 28                           NIAZI LICENSING CORPORATION v.
                                    ST. JUDE MEDICAL S.C., INC.


 violation of the exclusion order willful, see J.A. 219–20
 (Hr’g Tr. 62:17–63:3), and the district court agreed, see
 Sanctions Op. II, 2020 WL 3638771, at *3. We see no abuse
 of discretion in the court’s decision to award sanctions in
 the form of costs and attorney fees under Rule 37 for willful
 violation of its prior order. Accordingly, we affirm.
                              IV
     Niazi’s final argument on appeal challenges the district
 court’s order excluding as unreliable Mr. Carlson’s expert
 report on damages for infringement of claim 11. We review
 a district court’s decision to exclude expert testimony for an
 abuse of discretion. See Kumho Tire Co. v. Carmichael,
 526 U.S. 137, 142, 152–53 (1999).
      Mr. Carlson concluded that a royalty rate of 14.6% “is
 the minimum reasonable royalty” rate for infringement of
 claim 11, directed to a procedure for implanting an electri-
 cal lead into a lateral branch of a coronary sinus vein using
 a double catheter. J.A. 728. He further opined that certain
 qualitative factors “would support a higher royalty rate.”
 Id. As for the royalty base, he opined that the royalty base
 for infringement of claim 11 includes an outer catheter, an
 inner catheter, a guide wire, and a lead, because: (1) the
 method claims recite these elements; and (2) this court
 “has recognized that in some instances, a royalty based
 upon actual use of a method – as opposed to a royalty ap-
 plied to the sale of a device that practices the method – is
 impractical in view of real-world considerations.” J.A. 727
 (citing Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301,
 1334 (Fed. Cir. 2009)).
     Mr. Carlson did not explain why a royalty based on the
 alleged use of the method would be impractical in this case.
 Instead, Mr. Carlson stated merely that because claim 11
 requires an outer catheter, an inner catheter, a guide wire,
 and a lead, these components comprise the smallest salea-
 ble component used by an electrophysiologist to practice
 the claimed method. Accordingly, Mr. Carlson concluded
Case: 21-1864    Document: 44        Page: 29   Filed: 04/11/2022




 NIAZI LICENSING CORPORATION    v.                          29
 ST. JUDE MEDICAL. S.C., INC.


 that the royalty base should include all sales of these com-
 ponents. The district court excluded Mr. Carlson’s expert
 opinion as legally insufficient because Mr. Carlson failed to
 “apportion” between infringing and noninfringing uses and
 because he could not properly include leads in the royalty
 base. Daubert Op., 2020 WL 5512507, at *10–11. We af-
 firm the district court’s exclusion. 5
     Mr. Carlson did not even attempt to explain why a roy-
 alty based on use of the method would be impractical in
 this case. He did not attempt to value any efficiencies or
 patient health advantages gained by practicing the pa-
 tented method compared to non-patented methods or ex-
 plain why this could not be done. Nor did he identify any
 other evidence relating to the value of the claimed method
 relative to other methods or explain why such a valuation
 would not be possible.
     In addition, Mr. Carlson included in his damages cal-
 culations sales of all of St. Jude’s outer catheters, inner
 catheters, guide wires, and leads, even though it was un-
 disputed that not all of those sold devices had been used to
 practice the claimed method. Appellant’s Br. 56 (noting
 that claim 11 is the “predominant” method). Whether one
 refers to this as failure to “apportion” as the parties and
 district court did or as failing to limit damages to a reason-
 able approximation of actual infringing uses of the claimed
 method, Mr. Carlson’s failure to account for noninfringing
 uses of the sold devices was legally improper. In this re-
 gard, we disagree with Niazi’s carefully worded assertion
 on appeal that apportionment does not apply to method
 claims. Damages should be apportioned to separate out
 noninfringing uses, and patentees cannot recover damages


     5  We address this issue notwithstanding our affir-
 mance of summary judgment of noninfringement of
 claim 11 because method claims 24–27 remain at issue on
 remand.
Case: 21-1864    Document: 44     Page: 30     Filed: 04/11/2022




 30                           NIAZI LICENSING CORPORATION v.
                                    ST. JUDE MEDICAL S.C., INC.


 based on sales of products with the mere capability to prac-
 tice the claimed method. Rather, where the only asserted
 claim is a method claim, the damages base should be lim-
 ited to products that were actually used to perform the
 claimed method. Cardiac Pacemakers, Inc. v. St. Jude
 Med., Inc., 576 F.3d 1348, 1358–59 (Fed. Cir. 2009).
     It is true that “we have never laid down any rigid re-
 quirement that damages in all circumstances be limited to
 specific instances of infringement proven with direct evi-
 dence.” Lucent, 580 F.3d at 1334. But Mr. Carlson did not
 address or rely on any evidence—such as testimony of elec-
 trophysiologists, other anecdotal testimony, or survey evi-
 dence—that estimated the amount or percentage of sold
 devices that were actually used to infringe the claimed
 method. Niazi asserts in its appeal brief that the claimed
 method was the “predominant method” and that, therefore,
 because damages do not have to be more than a reasonable
 approximation, it was reasonable to include all sales. First,
 the appendix page that Niazi cites for this “predominant
 method” assertion, J.A. 716, says nothing about frequency
 of use and does not support its assertion. Second, even as-
 suming that the record supported the notion that the
 claimed method was the “predominant” method, predomi-
 nant is a broad word that merely means “most frequent” or
 “common.” Such a broad, unsupported, and conclusory as-
 sertion does not reliably establish how often the patented
 method was used by doctors to allow a reasonable approxi-
 mation of the damages base.
     We are also not persuaded by Niazi’s argument that
 Mr. Carlson properly included leads in his calculation of
 the royalty base because he accounted for apportionment
 in the royalty rate. Appellant’s Br. 54–55 (citing Exmark,
 879 F.3d at 1348). We do not see any apportionment anal-
 ysis—either in calculating the base or calculating the
 rate—in the portions of Mr. Carlson’s report provided to
 this court. There is simply no explanation of how (or even
 whether) he apportioned to account for unpatented uses
Case: 21-1864    Document: 44        Page: 31   Filed: 04/11/2022




 NIAZI LICENSING CORPORATION    v.                          31
 ST. JUDE MEDICAL. S.C., INC.


 when selecting the minimum royalty rate of 14.6%. And
 the explanation provided in Niazi’s brief—that Mr. Carlson
 selected a range of rates from 6.0% to 16.63%, Appellant’s
 Reply Br. 30—is contradicted by the report itself.
 Mr. Carlson did not provide a range of reasonable royalty
 rates; rather, he concluded that a royalty rate of 14.6% “is
 the minimum reasonable royalty [rate] under [his] quanti-
 tative analysis.” J.A. 728 (emphasis added); see also
 J.A. 726 (opining that a “reasonable royalty rate is 14.60%,
 and that [Niazi] and St. Jude would have reasonably en-
 tered into a license at that rate”); J.A. 729 (indicating
 14.6% is the reasonable royalty rate).
     For at least these reasons, we see no abuse of discretion
 by the district court in excluding Mr. Carlson’s conclusory
 and legally insufficient analysis.
                         CONCLUSION
      We have considered the parties’ remaining arguments
 and find them unpersuasive. For the foregoing reasons, we
 reverse the district court’s determination that claims 1, 10,
 13–15, 18–19, and 23–27 are invalid as indefinite and re-
 mand for further proceedings. As to claim 11, we affirm
 the district court’s summary judgment of no induced in-
 fringement. Finally, we affirm the district court’s exclusion
 of portions of Dr. Burke’s and Mr. Carlson’s expert reports
 for failure to disclose predicate facts during fact discovery;
 its award of monetary sanctions for violating that exclusion
 order; and its exclusion of Mr. Carlson’s damages expert
 report as unreliable.
   AFFIRMED-IN-PART, REVERSED-IN-PART, AND
                 REMANDED
                            COSTS
 No costs.